Citation Nr: 1217357	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  00-02 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2.  

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to July 17, 2007.

3.  Entitlement to a rating in excess of 70 percent for service-connected PTSD on and after July 17, 2007.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder.

5.  Entitlement to service connection for bilateral hearing loss.


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in September 2001 and December 2001, and the VARO in Philadelphia, Pennsylvania in March 2007 and June 2009.  

The Veteran's diabetes mellitus, type 2, was originally assigned a 20 percent rating at the time of the grant of service connection by the September 2001 rating decision, effective from July 2001, and the effective date was later changed to February 7, 2000, in the rating action of December 2001.  The March 2007 rating action initially denied June 26, 2006, claims for a rating in excess of 50 percent for dysthymic disorder and service connection for PTSD; however, the June 2009 rating decision later granted PTSD, recharacterized the Veteran's service-connected psychiatric disorder as PTSD, and assigned a 50 percent rating for this disorder for the period prior to August 27, 2007, and a 70 percent rating after that date.  A subsequent rating decision revised the June 2009 rating action with respect to the effective date for the initial 50 percent rating for PTSD, finding that the Veteran had been actively pursuing a claim for service connection for PTSD since his original claim for service connection for this disorder on November 18, 2005, and finding that the medical evidence of record supported an increased rating of 70 percent effective from July 17, 2007.  

In November 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

The Board further notes that in view of the fact that the Veteran has recently complained that he has total social and occupational impairment as a result of his PTSD, the Board has considered whether this claim for increased rating includes a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board notes that the Veteran was already granted TDIU by a rating decision in July 2007, effective from November 17, 2006, based on a statement in a November 17, 2006, VA examination report that he could no longer work because of his service-connected psychiatric disability.  The record also does not reflect that the Veteran filed a notice of disagreement with the effective assigned for his TDIU.  Consequently, the Board finds that the Veteran has been granted TDIU and there is no additional available benefit that he has not already received or that would not be precluded as a result of his failure to disagree with the effective date assigned by the July 2007 rating decision.  

Finally, with respect to the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, the Board observes that this matter was previously before the Board in March 2005, at which time it was remanded for procedural considerations.  More specifically, the Board found that the Veteran had filed a timely notice of disagreement with respect to the RO's denial of service connection for hypertension as secondary to diabetes, that he was therefore entitled to the issuance of a statement of the case as to this issue, and that this issue and the claim for an increased rating were inextricably intertwined, thus necessitating that any decision on the increased rating be stayed pending the outcome of any appeal of the claim for service connection for hypertension.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, as the Veteran never perfected his appeal with respect to the claim for service connection for hypertension, the Board finds that it may now proceed to address the increased rating claim on the merits.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus now requires insulin and a restricted diet, but still does not require regulation of activities, or resulted in hospitalizations or twice monthly visits to a diabetic care provider for reported episodes or hypoglycemic reactions.

2.  Prior to July 17, 2007, the Veteran's service-connected PTSD was manifested by symptoms of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  After July 17, 2007, the Veteran's service-connected PTSD was manifested by symptoms of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

4.  A claim for service connection for a right hip disorder was denied by a rating decision in November 2005 that was not appealed.

5.  The evidence submitted since the November 2005 rating decision pertinent to the claim for service connection for a right hip disorder is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right hip disorder, is cumulative or redundant of the evidence of record in November 2005, and otherwise does not raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, 4.119, Diagnostic Code (DC) 7913 (2011).  

2.  Prior to July 17, 2007, the criteria for a 70 percent, but not greater, rating for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).

3.  Since July 17, 2007, the criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).  

4.  The November 2005 rating decision that denied the Veteran's claim for service connection for a right hip disorder, to include as secondary to service-connected low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

5.  New and material evidence has not been submitted to reopen the claim for service connection for a right hip disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes mellitus, type 2, and PTSD (while the Veteran was also challenging an existing rating for his psychiatric disability at the time of the grant of service connection for PTSD, the Board will treat the grant of service connection for PTSD and its substitution as the Veteran's service-connected psychiatric disorder, effective from June 2006, as an initial grant and rating of a disability pursuant to Fenderson v. West, 12Vet. App. 119 (1999)).  In Dingess, it was held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient as to the claims for service connection for diabetes mellitus and PTSD, VA's duty to notify as to the claims for increased initial rating for these disorders has been satisfied.

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a right hip disorder, to include as secondary to the Veteran's service-connected low back disorder, November 2007 and April 2011 letters informed the Veteran that new and material evidence was needed to substantiate his claim to reopen and described what would constitute such evidence.  These letters specifically explained the bases of the prior denial, and directed the Veteran to submit any evidence relating to the previous finding that a right hip disorder was not related to the Veteran's period of active service (November 2007 letter) or his service-connected lumbar spine disorder (April 2011 letter).  Therefore, as the Veteran was informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such evidence, and the correct bases of the prior final denial on the merits, the Board finds that this letter was fully compliant with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, service treatment records are associated with the claims folder, as are numerous post-service VA medical examination reports, and private and VA treatment records.  The Board further notes that the Veteran has been provided with the applicable law and regulations, and there is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  Although a November 2006 VA treatment record notes the Veteran's expressed intention to apply for Social Security disability, and the record does not reflect that VA ever made an effort to obtain any records associated with such a claim, since the vast majority of the Veteran's relevant treatment has been with VA (the record reveals only one private consultation for the Veteran's PTSD in July 2007 and a single reference to a private primary care physician's recommendation in a VA record dated in July 2011), and there is no indication that the record is missing any relevant VA treatment records other than those pertaining to the starting date for the Veteran's use of insulin in approximately September 2011, the Board finds that remand for the sole purpose of obtaining records from SSA under these circumstances would be an unnecessary use of VA time and resources, and only serve to delay the Veteran's appeal.  Consequently, the Board finds that remand to obtain the SSA records is not warranted.  In addition, to the extent the record does not contain the VA record that commemorates the exact start date of insulin, the hearing transcript from the Veteran's hearing before the Board in November 2011 reflects that the Veteran was in the possession of the actual prescription at that time, and could have made it a part of the record if it contained any additional information that supported his claim.  Moreover, as noted more fully below, for purposes of this appeal, the Board is conceding that the Veteran was actually started on insulin at that time.  Therefore, remand for this record would also only serve to delay the Veteran's appeal.  The Veteran's actions in this regard and with respect to his other claims, also demonstrated his knowledge of what was needed to substantiate his claims pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has also not indicated any intention to provide additional evidence in support of the claims, and has not requested that VA assist him in obtaining any other evidence.  

The Board further notes that, with regard to the Veteran's application to reopen his previously denied claim for service connection for a right hip disorder, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened.  VA has no further duties to the Veteran with respect to that particular claim.  Although the Veteran was provided with a relevant examination and opinion, VA does not have a duty to provide further examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be received to reopen a claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Because no new and material evidence has been submitted in conjunction with the recent claim, further examination is not required.  

The Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 38 U.S.C.A. § 5102 and 5103 (West 2002); 38 C.F.R. §§ 38 C.F.R. § 3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), which represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify various disabilities.  38 C.F.R., Part 4. 

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. § 4.1, 4.2), but when service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the focus for adjudicating the claims for higher initial ratings for diabetes mellitus and PTSD is on the evidence since the establishment of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  


Entitlement to an Initial Rating in excess of 20 percent for Diabetes Mellitus, type 2

As was noted earlier, the Veteran's diabetes mellitus, type 2, was originally assigned a 20 percent rating at the time of the grant of service connection by the September 2001 rating decision, effective from July 2001, and the effective date was later changed to February 7, 2000, in the rating action of December 2001.  

VA treatment records for the period of January 2000 to April 2001 reflect that in January 2000, the diagnosis included non-insulin dependent diabetes.  In April 2000, the Veteran reported that he had not been following his diet properly, that he had gained weight, and that his sugar/finger sticks were running between 140-150, and occasionally 170.  At this time, his non-fasting blood sugar was 184, and the assessment was that the Veteran's diabetes was not so well-controlled.  In September 2000, it was noted that the Veteran had been following his diet regularly, and had experienced only one "hypoglycemic episode."  At this time, his blood sugar was 138 and it was indicated that his diabetes, hypertension, hypercholesterolemia were under excellent control with the present medications.  In December 2000, examination revealed glucose of 160 and the assessment included diabetes mellitus, type 2, diagnosed two years earlier, "doing reasonably well on Glyburide."  In February 2001, the assessment included diabetes mellitus, type 2, well-controlled by home sugars.  Due to hypoglycemia, the plan was to change to one-half tablets of Glyburide.  

VA treatment records for the period of April 2001 to March 2002 reflect that in July 2001, the Veteran was instructed about what constitutes a healthy diabetic diet and to increase exercise as tolerated.  In January 2002, it was noted that the Veteran was currently taking a medication (unidentified) that could contribute to erectile dysfunction, but that the risk associated with converting the agent to another was unacceptable.  

VA diabetes mellitus examination in August 2002 revealed that the onset of the Veteran's diabetes was approximately 5 years earlier.  No hospitalization had been necessary and while the Veteran was on a low carbohydrate, low fat diet, there had been no weight change since the Veteran's last examination.  Diabetes had not restricted his activities.  The Veteran had developed hypertension about three years earlier and currently experienced some occasional slight numbness in his toes.  Treatment currently consistent of an oral hypoglycemic and Glucovance and Glyburide at the rate of 4 tablets daily.  The Veteran reported an occasional itchy rash on his body since being in Vietnam.  The Veteran also complained of erectile dysfunction for the previous three to four years without response to medication.  He was not aware of any nephropathy.  The diagnoses were diabetes mellitus, type 2, with erectile dysfunction and without laboratory evidence of nephropathy and hypertension under treatment, aggravated, but not caused, by diabetes mellitus, type 2.  An eye examination on the same date did not reveal any diabetic retinopathy.  

VA examination in August 2003 revealed that the onset of the Veteran's diabetes was five years earlier.  No hospitalization had been necessary and that while the Veteran was on a restricted diet, there had been no weight change since the Veteran's last examination.  Diabetes had not restricted his activities.  It was noted that the examiner could not find any treatment support for the proposition that diabetes caused hypertension.  The diagnosis was diabetes mellitus, type 2.  An eye examination on the same date revealed incipient cataracts, bilateral, not related to diabetes.  

A VA outpatient record from February 2004 reflects an assessment that included type 2 diabetes without retinopathy.  

VA diabetes mellitus examination in May 2004 revealed that the Veteran had been on a diet since his initial diagnosis of diabetes in 1995 (Veteran's recollection) or 1997 (medical records).  It was noted that he was currently taking Acarbose, Metformin, Glucovance, and Glyburide.  The Veteran continued to deny any hospitalizations for his diabetes.  He continued to have a diabetic diet without significant weight gain or loss.  There was no restriction of his activities because of his diabetes.  The Veteran had not yet been on insulin and had been impotent for several years.  The diagnoses were type 2 diabetes with impotence and hypertension with no evidence of heart disease, not in the examiner's opinion caused by diabetes.  The examiner commented that although the Veteran indicated that his activities were restricted, his restriction was based on his problems with his back, not with the diabetes.  

VA treatment records from June 2004 reflect that the assessment included diabetes on glyburide.  In March 2005, the impression included no diabetic retinopathy bilaterally.  

VA treatment records for the period of December 2005 to April 2009 reflect additional periodic evaluation of the Veteran's diabetes, to include assessments of the Veteran's condition and his diet.  

VA diabetes mellitus examination in April 2009 revealed that the Veteran's diabetes had progressively worsened since its onset and that he was currently taking glyburide and glucophage orally for this condition.  Other diagnoses at this time were hypertension, erectile dysfunction, mild kidney disease, and prostate cancer, none of which were found to be a complication of the Veteran's diabetes.  

VA treatment records from July 2009 indicate that the Veteran was returning at this time for his one-year optometric follow-up for his noninsulin dependent diabetes.  The diagnosis included no diabetic retinopathy, bilaterally.  

VA diabetes mellitus examination in April 2011 revealed that diabetes began in 1996 at age 52.  Current treatment consisted of oral medication.  The Veteran had been instructed to follow a restricted or special diet.  The examiner did not find that the Veteran was restricted in his ability to engage in strenuous activities.  The examiner felt that the Veteran's erectile dysfunction was most likely psychological in nature, and had its onset since the Veteran's left Vietnam.  The examiner did not find that the Veteran's hypertension or erectile dysfunction were a complication of his diabetes.  The examiner indicated that the effect of diabetes on the Veteran's usual occupation would include increased tardiness.  

A VA treatment record from July 2011 reflects that the Veteran wanted to know whether he should start insulin, noting that his private primary care physician wanted him to start on insulin.  

At his recent hearing before the Board in November 2011, the Veteran testified that he had been placed on insulin a month and a half prior to the hearing, and his representative argued that this fact coupled with the Veteran's ongoing diet and need to use a cane warranted entitlement to a 40 percent rating under the applicable rating criteria.  

An evaluation of 20 percent is currently assigned to the Veteran's diabetes mellitus, effective from February 7, 2000, under Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

According to Note (1) of Diagnostic Code 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The Board notes that the Veteran underwent VA examinations for his diabetes in August 2002, August 2003, May 2004, April 2009, and April 2011.  At the time of these examinations, while it was noted that the Veteran was on a restricted diet, it was indicated that the Veteran's diabetes had not restricted the Veteran's activities, and had also not resulted in any hospitalizations.  In fact, the May 2004 VA examiner indicated that any restriction in the Veteran's activities resulted from the Veteran's back disability, and the most recent VA examiner specifically stated that the Veteran's diabetes did not restrict the Veteran in his ability to engage in strenuous activities.  

In order for the Veteran's disability to warrant an increased rating, it must meet the criteria of at least a 40 percent rating.  As noted above, the various VA examination reports reflect that the Veteran is to some extent restricted in his ability to perform strenuous activities, but this has not been shown to be due to his diabetes.  Moreover, the medical evidence of record also clearly demonstrates that the Veteran's diabetes does not require the restriction of his activities, and it has been held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of the Diagnostic Code that a 40 percent rating for diabetes is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The Board also finds that a disability that results in certain limitations because of its effect on function is not the same as one that "requires" the restriction of activities.  In other words, it is clear that the rating criteria contemplate a level of disability due to diabetes that requires avoidance of occupational and recreational activities.  There is no indication in the record that such a requirement exists due to the Veteran's diabetes.  

It should also be noted that the medical evidence of record does not reveal that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions that have required one or two hospitalizations per year or twice a month visits to a diabetic care provider (additional requirements for a 60 percent rating).  The record has also not demonstrated progressive loss of weight and strength (additional requirements for a 100 percent rating).  

The Board further notes that this service-connected disability also includes noncompensable erectile dysfunction as secondary to the Veteran's service-connected diabetes.  In this regard, under 38 C.F.R. § 4.115b, DC 7522, a 20 percent evaluation is awarded for penis deformity with loss of erectile power.  As no penis deformity has been shown, the Board finds that the Veteran is not entitlement to a separate award of service connection for erectile dysfunction under DC 7522.  In addition, while special monthly compensation may also be awarded for the loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350, the record reflects that the Veteran has already been awarded this benefit and thus, this regulation also does not provide a basis for an increased rating for the Veteran's erectile dysfunction.  Consequently, the Board finds that a preponderance of the evidence is against entitlement to an increased rating for the Veteran's additionally service-connected erectile dysfunction.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted above, Thun v. Peake, 22 Vet App 111 (2008), requires a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  The evidence in this case does not does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetes is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

In summary, the Board concludes that the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings has been considered since the original date of claim and is not warranted.  Fenderson, supra.  


PTSD

As was also noted earlier, the March 2007 rating action initially denied June 26, 2006, claims for a rating in excess of 50 percent for dysthymic disorder and service connection for PTSD; however, the June 2009 rating decision later granted PTSD, recharacterized the Veteran's service-connected psychiatric disorder as PTSD, and assigned a 50 percent rating for this disorder for the period prior to August 27, 2007, and a 70 percent rating after that date.  A subsequent rating decision revised the June 2009 rating action with respect to the effective date for the initial 50 percent rating for PTSD, finding that the Veteran had been actively pursuing a claim for service connection for PTSD since his original claim for service connection for this disorder on November 18, 2005, and finding that the medical evidence of record supported an increased rating of 70 percent effective from July 17, 2007.  


Entitlement to a Rating in excess of 50 percent Prior to July 17, 2007

VA treatment records for the period of November 2005 to July 2006 reflect that in May 2006, the Veteran began a VA PTSD program.  At this time, he denied thoughts of hurting himself or others, had mildly depressed mood but full affect, and exhibited fair concentration and immediate memory, and good judgment/insight.  He was currently in the fourth year of his second marriage.  He was physically disabled and did not work.  The Veteran had previously worked for 20 years on the docks at the trucking terminals.  The diagnostic impression was rule out PTSD.  In July 2006, the Veteran was discharged from the program with a global assessment of functioning (GAF) scale score of 55.  At this time, it was noted that the Veteran had been admitted with a GAF score of 45 and that he had presented with problems of recurring nightmares, feelings of detachment from others/social isolation, irritability, depressed mood, and sleep disturbance.  It was further noted that his PTSD symptoms were alleviated with treatment, but that he would continue to need outpatient follow-up psychotherapy for the above PTSD problems.  Mood was considered stable at this time and the Veteran denied any suicidal/homicidal ideation.  

A VA treatment record from September 2006 indicates that the Veteran's PTSD was manifested by insomnia, nightmares, problems with sleep, bad memories, anger management problems, depression, anxiety, and isolating.  It was noted that the symptoms had been ameliorated somewhat by hospitalization and medication.  

In November 2006, the Veteran's PTSD was manifested by anxiety, isolation, depression, nightmares, painful memories, some difficulty with anger control, insomnia and other related symptoms, but that he felt better at this time with medication and therapy.  Because of the above symptoms, the Veteran had reportedly been unable to maintain employment since the required medications made him feel lethargic and therefore made it difficult for him to find a position.  The Veteran was assigned a GAF of 49.  It was also noted that the Veteran would be applying for Social Security disability.  

VA mental disorders examination in November 2006 revealed that the Veteran's wife reportedly was troubled over the lack of communication between she and the Veteran and the way the Veteran would isolate himself.  The Veteran did maintain communication with both of his daughters and enjoyed taking long walks, reading, and watching television.  He did not have any friends.  The last time he worked was in 2000 as a warehouseman, but he was reportedly unable to work due to physical disabilities.  He was hospitalized for the first time for PTSD, and was currently being seen as an outpatient.  Mental status examination revealed that the Veteran reported experiencing depression and periods of high anxiety.  His gross memory appeared to be intact, and he denied suicidal or homicidal ideation, delusions or hallucinations.  There was also no evidence of a thought disorder.  The examiner believed that the Veteran met the criteria for PTSD, and that his PTSD symptoms included daily intrusive recollections, sleep disturbances, night sweats and nightmares, irritability, and avoidance.  The Axis I diagnosis was chronic PTSD, and the Veteran was assigned a GAF of 50.  The examiner further commented that it appeared that the Veteran's psychiatric problems had a moderate impact on his occupational history, but had seriously impacted his family/social functioning.  

VA PTSD examination in June 2007 indicated that the Veteran exhibited a restricted, dysphoic affect that became anxious when discussing persistent nightmares and problems with sleep.  Memory was grossly intact, with some reported difficulty with concentration, and the Veteran acknowledged a history of passing suicidal ideation without active suicidal or homicidal ideation, hallucinations, or history thereof.  It was noted that depressive symptoms appeared to have manifested in the course of PTSD through avoidance symptoms, estrangement from others, restricted affect, foreshortened future, difficulty concentrating, and dysphoria associated with survivor guilt and preoccupation with the deaths of others.  There was again no evidence of a thought disorder.  The diagnostic impression was chronic PTSD.  

VA treatment records dated later in June 2007 reflect that the Veteran continued to suffer from symptoms of PTSD, including nightmares, intermittent depression, startle response, avoidance, and problems with sleep.  The Veteran was assigned a GAF of 75.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under the Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV), global assessment of functioning (GAF) scale scores of 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning first to the period prior to July 17, 2007, the Board initially notes that at the time the Veteran entered a VA PTSD program in May 2006, the Veteran reportedly had been admitted with a GAF score of 45 and presented with problems of recurring nightmares, feelings of detachment from others/social isolation, irritability, depressed mood, and sleep disturbance.  At the time of his discharge from the program several months later, it was further noted that his PTSD symptoms were alleviated with treatment, but that he would continue to need outpatient follow-up psychotherapy for his PTSD.  Indeed, it was noted in an outpatient record from November 2006 that because of the above symptoms, the Veteran had reportedly been unable to maintain employment since the required medications made him feel lethargic and therefore made it difficult for him to find a position, and the Veteran was assigned a GAF of 49.  

Similarly, at the time of the VA examination in November 2006, the Veteran reported experiencing depression and periods of high anxiety, and symptoms included daily intrusive recollections, sleep disturbances, night sweats and nightmares, irritability, and avoidance.  The Axis I diagnosis was chronic PTSD, and the Veteran was assigned a GAF of 50.  The examiner further commented that it appeared that the Veteran's psychiatric problems had a moderate impact on his occupational history, but had seriously impacted his family/social functioning.  At the time of the June 2007 VA examination, the Veteran also acknowledged some "passing" suicidal ideation.  

In summary, while the Board acknowledges that the Veteran's symptoms prior to July 17, 2007, did not meet all of the criteria required for a 70 percent rating, to the extent that the majority of the Veteran's reported GAF scores fell within the range of 41-50 that is reflective of serious symptoms of PTSD, that the Veteran's mood was consistently noted to be depressed, that the Veteran exhibited irritability and a difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships in the workplace, the Board will give the Veteran the benefit of the doubt, and find that he is entitled to a rating of 70 percent, but not higher, for his PTSD for the period prior to July 17, 2007.  

However, as will also be shown with respect to the period after July 17, 2007, the Veteran's symptoms of PTSD are not at any stage of this period found to be consistent with the criteria necessary for a 100 percent rating for total occupational and social impairment.  More specifically, as was noted above, the criteria require both occupational and social impairment, and while the occupational impact of the Veteran's PTSD could arguably be considered total, especially at the time of the Veteran's TDIU award in November 2006, the evidence is against a finding that there was total social impairment.  In this regard, the evidence for this period reflects that while the Veteran reported continuing isolation and difficulties with his marriage, he also acknowledged many examples of positive social interaction.  For example, at the time of the Veteran's November 2006 VA mental disorders examination, although the Veteran's wife was reportedly troubled over the lack of communication between she and the Veteran, and the way the Veteran would isolate himself, it was noted that the Veteran did maintain communication with his daughters and enjoyed taking long walks.  In addition, the criteria for a 100 percent rating additionally require symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, and none of these symptoms are demonstrated during the period prior to July 17, 2007.

Consequently, the Board finds that while the evidence supports entitlement to a rating of 70 percent, it is against entitlement to a 100 percent rating for the Veteran's PTSD prior to July 17, 2007.

Entitlement to a Rating in excess of 70 percent After July 17, 2007

On July 17, 2007, VA received a private medical report from Dr. Clancy McKenzie regarding his evaluation of the Veteran in June 2007.  Dr. McKenzie noted the Veteran's complaints of difficulty in his current marriage due to his symptoms of PTSD, and his contention that he had been unable to work since the year 2000 because of the extreme stress and chronic pain from his injuries in Vietnam.  The Veteran also reportedly stated that during the previous year, he was hospitalized for two and a half months for severe symptoms of PTSD.  Mental status examination revealed that the Veteran was noticeably tense and hypervigilant.  He was also quite depressed.  The Axis I diagnoses were severe PTSD with depression and totally debilitating at this time, and major depression, secondary to PTSD.  The examiner further noted that the Veteran had functioned at a GAF of approximately 35.  In summary, it was the opinion of Dr. McKenzie that the Veteran had such severe symptoms of PTSD relating primarily to the events in Vietnam that the attitudes of all contacts, except the most intimate are so adversely affected as to result in virtual isolation in the community.  He further found that the Veteran had totally incapacitating psychoneurotic symptoms bordering on the gross repudiation of reality with "disturbed thoughts, behavioral processes, associated with almost all daily activities, such as fantasy confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior."  He also found that the Veteran was demonstrably unable to obtain or retain employment.

In August 2007, the Veteran continued to complain of problems with his sleep.  Mental status examination revealed that his mood was a little dysphoric.  The Veteran indicated that he sometimes liked family get-togethers and sometimes he would avoid them.  He also complained of periodic depression but denied suicidal ideation.  

In October 2007, the Veteran continued to have nightmares with unchanged frequency or intensity.  In December 2007, symptoms of PTSD were noted to interfere with the Veteran's employment and social adjustment.  In January 2008, the Veteran continued to describe nightmares and spent a lot of his time alone with social isolation and a sense of alienation.  Even with medication, the Veteran had difficulty with his sleep, irritability with a short fuse, and depressed mood.  Symptoms of PTSD severely interfered with employment and the Veteran's social adjustment.  The Veteran's GAF at this time was 70.  

A February 2008 VA medical statement reflects that the examiner was the director of the VA PTSD clinical team that had been treating the Veteran for his symptoms of PTSD.  The Veteran routinely reported symptoms of PTSD, including intrusive thoughts, isolation, flashbacks, hyperalertness, exaggerated startle response, nightmares, insomnia, and exacerbation of symptomatology upon reexposure to traumatic stimuli.  It was noted that the Veteran began with the group in August 2006 and that he attended the group weekly.  It was this examiner's opinion that the Veteran's symptoms severely impaired his functioning, and that due to the Veteran's PTSD, the Veteran was unemployable in any and all occupations now and for the foreseeable future.  

VA treatment records from July 2008 reflect that the Veteran's symptoms continued to interfere with employment and social functioning, but the Veteran also continued to carry a GAF of 70.  

VA PTSD examination in September 2008 revealed that the Veteran reportedly got along with his wife "pretty well" and had a good relationship with his daughters.  Although he stated that he did not like to associate with people he did acknowledge that he would go out for coffee in the morning and occasionally visited a friend who lived close to his home.  He enjoyed reading but described limited interest in other activities.  Psychiatric examination revealed that affect was appropriate and mood was dysphoric.  The Veteran related problems with sleep, passive suicidal ideation, nightmares, and problems with anger.  In terms of his employment, the Veteran stated that over the years, his symptoms of PTSD had caused him to miss too many days from his work, often causing him to be fired.  The Axis I diagnosis was chronic PTSD and the Veteran was assigned a GAF of 45 due to the Veteran's serious PTSD symptomatology and his serious impairment in occupational functioning.  The examiner did not find that there was total occupational and social impairment due to his PTSD signs and symptoms.  While the examiner did not believe that PTSD resulted in deficiencies of judgment, he did find that it resulted in deficiencies in thinking, family relations, work, and mood.  

VA treatment records from November 2009 reflect that the Veteran continued to sleep restlessly, experienced nightmares, was irritable, had intrusive recollections, and was hypervigilant and depressed.  Mental status examination revealed that affect was appropriate and that mood was sometimes moderately depressed/anxious.  Concentration was indicated to be intact.  There was no suicidal or homicidal ideation and judgment was good.  VA treatment records from January 2010 indicate that the Veteran continued to experience nightmares, hypervigilance, depression, and irritability.  Mental status examination revealed that affect was congruent and that mood was not depressed/anxious/angry.  Concentration was indicated to be "average."  There was no suicidal or homicidal ideation and judgment was adequate.  VA records from April 2010 indicate that the Veteran's condition was clinically unchanged since his last evaluation.  In September 2010, the Veteran was assigned a GAF of 55.  In December 2010, the Veteran's symptoms included restless sleep, nightmares, hypervigilance, and occasional flashbacks.  The Veteran denied any problems with crowds.  The diagnosis included PTSD with depression and anxiety.  The Veteran was assigned a GAF of 65. 

VA PTSD examination in April 2011 revealed that the Veteran described his relationship with his current spouse as "rocky."  He also reported that he did not mingle with people too much and had no close friends.  He used to enjoy walking but this had become increasingly difficult, "maybe because of my diabetes."  The Veteran did watch television and enjoyed reading.  The Veteran would sometimes have "coffee with the old folks," and denied any suicidal or homicidal ideation.  Psychiatric examination revealed that affect was constricted and that mood was dysphoric.  Thought process and content were unremarkable and there were no delusions/hallucinations.  The Veteran denied any obsessive/ritualistic behavior and maintained minimum personal hygiene.  The Axis I diagnosis was chronic PTSD and the Veteran was assigned a current GAF of 55 due to limited social functioning and occupational functioning and mild to moderate symptoms.  With respect to occupational impairment, the examiner noted that the Veteran was not working primarily due to poor physical health at this time.  The examiner did not find that there was total occupational and social impairment due to PTSD.  Although the examiner did find that his symptoms resulted in deficiencies in family relations and mood, he did not find they resulted in deficiencies in work, thinking, or judgment.  

At the Veteran's hearing before the Board in November 2011, the Veteran testified that he and his wife went out pretty regularly and that he stopped work 15 years earlier due to his irritability and physical problems such as his back.  

As was the case with the period prior to July 17, 2007, the Veteran's symptoms of PTSD are not at any stage of this period found to be consistent with the criteria necessary for a 100 percent rating for total occupational and social impairment.  More specifically, as was noted previously, the criteria require both occupational and social impairment, and while the occupational impact of the Veteran's PTSD could be considered total, the evidence is against a finding that there was total social impairment.  In this regard, the evidence for this period reflects that in July 2007, while Dr. McKenzie found the Veteran's symptoms to cause him to be in virtual isolation from the rest of his community, in August 2007, the Veteran reported that he sometimes liked family get-togethers and sometimes he would avoid them.  Moreover, in January and July 2008, the Veteran was assigned a GAF of 70, and in September 2008, it was noted that the Veteran was getting along with his wife "pretty well" and had a good relationship with his daughters.  He also reported that he would go out for coffee in the morning and occasionally visited a friend who was located close to his home.  The September 2008 examiner also specifically did not find that there was total occupational and social impairment due to the Veteran's PTSD signs and symptoms.

Similarly, in December 2010, the Veteran denied any problems with crowds, and in April 2011, although he described his marriage as "rocky" and did not mingle with people too much, he acknowledged that he sometime had "coffee with the old folks," and at the time of hearing before the Board in November 2011 indicated that he and his wife went out pretty regularly.

In addition, as was also noted previously, the criteria for a 100 percent rating additionally include symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for the names of close relatives, the Veteran's own occupation, or own name, and none of these symptoms are demonstrated during the period after July 17, 2007.

Consequently, the Board finds that a preponderance of the evidence is also against entitlement to a rating in excess of 70 percent for the Veteran's PTSD after July 17, 2007.

Finally, with respect to the both before and after July 17, 2007, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted above with respect to the Veteran's diabetes, however, Thun v. Peake, 22 Vet App 111 (2008), requires a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  In this regard, the Board finds that the evidence of record in this case does not does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is also not warranted.  


III.  Whether New and Material Evidence has been Submitted to Reopen a Claim for Service Connection for a Right Hip Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.  In this regard, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Veterans Claims Court clarified that the phrase "raise a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  

More specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for a right shoulder disorder, to include as secondary to a service-connected low back disorder, was denied by the RO in November 2005.  The RO denied the claim on the basis that the evidence did not establish a relationship between degenerative arthritis of the right hip and service or between such disability and the Veteran's service-connected low back disability.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision and it therefore became final.  

In August 2007, the Veteran submitted the current claim.  The RO denied the claim in June 2009, finding that new and material evidence had not been submitted to reopen the claim.  He perfected his appeal of the denial and this claim is now before the Board.

After reviewing the record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for a right hip disorder, to include as secondary to a service-connected low back disorder.  

In this case, the evidence submitted after the November 2005 RO decision consists of the statements and testimony of the Veteran, additional service personnel records that do not reference complaints or treatment for right hip pain, and voluminous VA treatment records, dated from March 1999 to August 2011.  Many of the VA treatment records are new for this claim in that they were not of record prior to November 2005.

As was noted previously, VA treatment records that were of record at the time of the last final denial in November 2005 already established that there was a diagnosis of arthritis in the right hip.  The RO determined, however, that given the diagnosis of arthritis, and the fact that the Veteran's statements of a relationship between his original injury and his current disability were the sole evidence that formed the basis of a VA October 2005 medical opinion in favor of the claim, additional nexus evidence was required before the Veteran's claim could be granted.  In this regard, the additional treatment records merely document the continued existence and treatment for arthritis of the right hip and the Veteran's already considered assertion that his current arthritis of the right hip is either related to service or service-connected disability.  Thus, the Board finds such evidence to be essentially cumulative of evidence previously of record, that material evidence has not been submitted, and that the reopening of the claim is therefore not warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with noncompensable erectile dysfunction is denied.  

Entitlement to a rating of 70 percent, but not greater, for PTSD for the period prior to July 17, 2007, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD since July 17, 2007, is denied.  

As new and material evidence has not been submitted to reopen the previously denied claim for service connection for a right hip disorder, the application to reopen the claim is denied.  


REMAND

Turning finally to the issue of entitlement to service connection for hearing loss, the Board notes that the Veteran was afforded a VA examination and opinion as to this claim in May 2009, at which time the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to military service because of documented normal hearing thresholds at the time of service separation.  However, it has been held that an opinion based solely on the absence of documented findings is not an adequate rationale.  See Daltson v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Consequently, the Board finds the Veteran should be afforded a new examination by a new examiner to determine whether the Veteran's hearing loss is related to military service.  During the new examination, the examiner should specifically address the fact that the Veteran was attached to an artillery unit during service, did a tour of duty in Vietnam, had no history of significant post-service exposure to noise, and claims to have experienced decreased hearing since service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination before a new examiner, if possible.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner should determine whether the Veteran has hearing loss for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a hearing loss disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the hearing loss disability either began during or was otherwise caused by the Veteran's military service, to include noise exposure therein.  The examiner should also specifically address the fact that the Veteran has reported that he was attached to an artillery unit during service, did a tour of duty in Vietnam, had no history of significant post-service exposure to noise, and claims to have experienced decreased hearing since service.  

A complete rationale should be provided for all opinions expressed. 

2.  Read the medical opinion(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

3.  Then readjudicate the remaining claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


